Citation Nr: 1415501	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-46 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD) and asthma. 

2.  Entitlement to service connection for a chronic sinus disorder. 

3.  Entitlement to service connection for a bilateral shoulder disorder. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to June 1993, July 1996 to December 1996, June 2002 to September 2002, and from June 2007 to September 2007.  The Veteran also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  She served in the Air Force Reserves and the Oklahoma Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in February 2010.  A transcript is of record.  

The claims were remanded by the Board in September 2010, July 2012, and April 2013 for additional development.  The Board also remanded a claim for entitlement to service connection for tuberculosis.  As service connection for that disability was established in a February 2014 rating decision, that issue is no longer before the Board for appellate review.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  There is no probative evidence of record that the Veteran's pulmonary disorders, diagnosed as COPD with associated asthma, were incurred during active duty service; the probative evidence establishes that they are etiologically related to the Veteran's long-term use of tobacco.  

2.  The Veteran's sinusitis preexisted active duty service and was not aggravated by active duty service.  

3.  The Veteran's bilateral shoulder pain has not been attributed to an identifiable disorder and there is no probative evidence of record establishing that the previously diagnosed right shoulder arthralgia and left shoulder strain were incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a pulmonary disorder, to include COPD and asthma, have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a chronic sinus disorder have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a bilateral shoulder disorder have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in December 2008 with regard to the claims remaining on appeal.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the agency or original jurisdiction (AOJ) in September 2009.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and private treatment records have been obtained and associated with the file.  There was also substantial compliance with the pertinent instructions contained in the Board's April 2013 remand as the Veteran's records associated with her claim for benefits from the Social Security Administration and more contemporaneous VA treatment records were obtained and an adequate VA examination involving the claim for service connection for a bilateral shoulder disorder was conducted.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In that vein, a VA examination with respect to the claim for service connection for a bilateral shoulder disorder was obtained in December 2013.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In its April 2013 remand, the Board specifically instructed the VA examiner to address a November 18, 2007, private treatment record located in Volume 2 of the Veteran's claims folder that clearly notes a complaint of right shoulder pain and a diagnosis of arthralgia approximately two months after her discharge from the last period of active duty service.  The examiner who conducted the December 2013 shoulder and arm conditions Disability Benefits Questionnaire (DBQ) failed to adhere to this instruction.  The Appeals Management Center (AMC) sought an addendum opinion from an examiner different from the one who conducted the prior VA examinations.  The examiner who provided the January 2014 addendum opinion did consider the record identified by the Board's April 2013 remand.  Given the foregoing, the Board finds that the VA opinion obtained in this case as it pertains to the claim for service connection for a bilateral shoulder disorder is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for service connection for a bilateral shoulder disorder has been met.  38 C.F.R. § 3.159(c) (4).  

VA examinations were also conducted in conjunction with the claims for service connection for a chronic sinus disorder and for a pulmonary disorder, to include COPD and asthma.  More specifically, a sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx DBQ and a respiratory conditions DBQ were conducted in August 2012 by the same examiner.  The Board finds that the VA opinions obtained in this case as they pertain to the claims for service connection for a chronic sinus disorder and for a pulmonary disorder, to include COPD and asthma, are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims for service connection for a chronic sinus disorder and for a pulmonary disorder, to include COPD and asthma, has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that its April 2013 remand instruction to contact the National Guard Bureau, the Department of the Air Force Headquarters Air Reserve Personnel Center, the Oklahoma National Guard Joint Force Headquarters, and/or any other indicated agency to request a complete copy of the Veteran's Report of Medical Examination related to her medical disqualification for worldwide duty was not substantially complied with as additional service personnel records obtained after the April 2013 remand do not include the requested document.  There is no prejudice in proceeding with adjudication of the remaining claims, however, as service treatment records do not document complaints involving either of the Veteran's shoulder, and she herself has acknowledged that she did not seek treatment for her shoulders during active duty service, the service treatment records do document complaints involving the Veteran's respiratory system, and the incomplete copy of that examination indicates that the Veteran was medically disqualified in part due to a diagnosis of chronic obstructive asthma with acute exacerbation.  See January 2010 aeromedical summary.  

Based on the foregoing, all known and available records relevant to the issues remaining on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  The application of the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012). 

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

If the Veteran has a condition that preexisted military service, the issue becomes whether the disease or injury was aggravated during service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(b) (2012); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The law further provides that the burden of showing a pre-existing disease or disorder was not aggravated during service is an onerous one that lies with the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for a pulmonary disorder, to include COPD and asthma, for a chronic sinus disorder, and for a bilateral shoulder disorder.  She asserts that chronic sinus problems began in 2007 while she was stationed in Iraq, where she was exposed to fumes from burn pits where trash and human bodies were burned.  The Veteran contends that COPD results in her inability to breathe properly, which she first noticed in Iraq and for which she sought private treatment after it continued to worsen, leading to a diagnosis in November 2007.  In regards to her shoulders, the Veteran contends that she has problems due to continuous lifting and pushing of heavy supplies.  The Veteran also asserts that she has been diagnosed with asthma and chronic allergies and right and left shoulder instability.  See September 2009 VA Form 21-4138; November 2009 VA Form 9.

The Veteran testified in February 2010 that her problems with chronic sinuses began right after her return from Iraq, while acknowledging that she had had problems with her sinuses her whole life and indicating that they got worse during service.  She reported that she had bilateral shoulder instability as a result of lifting heavy stuff but acknowledged that she did not seek any in-service treatment for her shoulders, asserting instead that she first sought private treatment "probably within three weeks" of her return.  The Veteran also testified that she did not have any problems breathing, to include any asthma and/or COPD, until she came back from Iraq.  She asserted that she was told her COPD was linked to a positive tuberculosis test.  

The Veteran's service treatment records are voluminous.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).  

Service treatment records are devoid of reference to complaint of, or treatment for, any problem with the Veteran's shoulders, which corroborates her assertion that she did not seek in-service treatment related to her shoulders.  The service treatment records do contain reference to complaint of and treatment for respiratory problems.  The Board notes that not all the findings related to respiratory problems were noted during periods of active duty service.  

At the time of a July 1992 enlistment report of medical history, the Veteran reported having had or then having sinusitis.  The examiner noted that she had had sinusitis one time after two years and usually used over the counter drugs.  The Veteran also reported broken bones, specifically a 1976 fracture of the left clavicle and a 1978 fracture of the right clavicle.  No current shoulder problems were noted at that time.  The Veteran again reported sinusitis and broken bones at the time of a July 1996 report of medical history.  At this time, the examiner noted that there was no sequalae to the broken bones in childhood.  

An April 1993 health record indicates that the Veteran was seen with complaint of runny nose and congestion.  The assessment was viral upper respiratory infection.  A subsequent visit revealed complaint of sinus pressure and nonproductive cough.  The assessment was sinusitis.  The Board notes that this treatment was rendered during the Veteran's first period of active duty service.  

In September 2002, the Veteran was seen with complaint of chronic nasal congestion and occasional left maxillary pain for years.  She denied allergies.  The assessment was chronic rhinitis and a sinus series was scheduled.  The September 2002 complete sinus series revealed that the sinuses were clear with no evidence of bony destruction, mucosal thickening, or air-fluid levels.  The Board notes that this treatment was rendered privately during the Veteran's third period of active duty service and was included with her service treatment records.  See records from Dr. K.K.B. and St. Francis Hospital at Broken Arrow.  

In October 2002, the Veteran was seen with complaint of nasal drainage, frontal headaches and cough.  It was noted that she was a smoker.  The assessment was pharyngitis.  The Board notes that it does not appear this treatment rendered privately occurred during a period of ACDUTRA or INACDUTRA, but that the record was included with the Veteran's service treatment records.  

A January 2003 record reveals that the Veteran was seen with complaint of nasal congestion almost daily for five years.  It was again noted that she was a smoker.  The assessment was sinusitis.  The Board notes that this private treatment appears to have been rendered the day prior to a period of ACDUTRA or INACDUTRA and that the record was included with the Veteran's service treatment records.  

A post-deployment health assessment dated in July 2007 reveals in pertinent part that the Veteran reported runny nose and difficulty breathing had developed during her deployment.  She indicated, however, that she did not have any concerns about possible exposures or events during the deployment that may affect her health and the examining physicians did not indicate any referrals were needed, though environmental exposure concern during deployment was noted.  The Board notes that this treatment was rendered during the Veteran's last period of active duty service.  

An August 2007 report of medical assessment indicated that since her last medical assessment/physical examination, the Veteran had seen a doctor for sinus problems.  The Board notes that this treatment was rendered during the Veteran's last period of active duty service.  

An April 2008 medical record reveals that the Veteran complained of a sinus infection that had recently been bothering her.  The Board notes that it is unclear whether this record is dated during a period of ACDUTRA or INACDUTRA, but that it was included with the Veteran's service treatment records.  

The post-service evidence in this case, which consists of VA and private treatment records, is also voluminous.  The Board again notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse, 497 F.3d at 1302.

Private treatment records from Dr. K.K.B. reveal that the Veteran was seen with complaints related to her sinuses in January 2005, December 2005 and February 2006.  It was noted in the December 2005 record that she was a smoker.  The assessment on each visit was sinusitis.  The Veteran was also assessed with pharyngitis during the February 2006 visit.  

Private treatment records from Dr. K.K.B. dated in November 2007 reveal that the Veteran was seen with complaint of right shoulder pain, at which time the assessment was arthralgia.  On a subsequent visit, physical examination of the Veteran revealed bilateral biceps triceps pain and cough secondary to cigarettes.  A sinus series conducted that day revealed that the paranasal sinuses were well aerated and there was no mucous membrane thickening, fluid, or bone destruction.  A chest x-ray revealed clear lung fields and no pneumothorax, pneumonia, edema, atelectasis or effusion.  

The Veteran was seen at the Muskogee VA Medical Center in April 2009 to establish care and with chief complaint of a cold with sinusitis for two weeks.  It was noted that she was a chronic smoker with COPD.  The assessment following physical examination included sinusitis with bronchitis; COPD with asthma; and chronic smoker.  

A May 2009 VA record indicates that the Veteran was seen with subjective complaint of left shoulder pain and continued congestion.  She complained of recurrent sinusitis with allergic rhinitis.  It was noted that she was a chronic smoker with COPD.  The assessment following physical examination included left shoulder pain and COPD with asthma with bronchospasm.  A May 2009 VA x-ray of the Veteran's left shoulder showed no fracture, dislocation, or abnormal calcification, and joint mortise and acromioclavicular joint appeared intact.  

A June 2009 VA record reveals that the Veteran again complained of left shoulder pain with muscle spasm.  The impression following physical examination was left shoulder strain.  

VA treatment records reveal that the Veteran participated in occupational therapy related to a diagnosis of bilateral shoulder pain.  

A September 2009 private treatment record reveals that the Veteran was seen for shoulder pain.  She reported it was getting progressively worse and was constant.  No diagnosis was provided.  See record from Bewley Chiropractic.  

Another September 2009 private treatment record reveals that the Veteran was seen with complaint of immediate pain with right shoulder stretching.  No assessment specific to the shoulder was made at that time.  See record from Dr. K.K.B.  

An October 2009 VA record reveals a subjective complaint of right shoulder pain.  After physical examination, the assessment was right shoulder pain with muscle pull spasm.  

A December 2009 VA record reveals that the Veteran was seen for medical waiver documentation for her asthma with COPD exacerbation and that she was having productive cough off and on for three months.  The assessment after physical examination was asthma with COPD exacerbation.  The examiner noted that pulmonary function testing (PFT) showed minimal obstructive airway disease with peripheral airway disease showed on a May 2009 PFT.  

A January 2010 VA pulmonary consult note reveals that the Veteran's chief complaint was shortness of breath.  She reported developing respiratory symptoms while deployed to Iraq in 2007, where she was for approximately four months and exposed to a variety of chemical irritants, smoke and dust.  The Veteran indicated that while deployed, she began to develop a cough and shortness and breath and wheezing.  Upon returning to the United States in the fall of 2007, she was diagnosed as having asthma.  The Veteran reported that she had stopped smoking the month prior and had averaged one pack of cigarettes daily for 30 years.  Following a detailed physical examination and history, the assessment was mild obstructive airway disease, presumed secondary to cigarette smoking, possibly relating to environmental pollutants and irritants while on military deployment.  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2013); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

The Veteran also reported exposure to fumes and smoke from the burn pits in service and a very thick fog from the ground that triggered and started her asthmatic symptoms at the time of a February 2010 VA visit.  The assessment at that time was bronchial asthma and COPD.  

The Veteran underwent several VA examinations in December 2010 pursuant to the Board's September 2010 remand.  

During a December 2010 VA nose, sinus, larynx and pharynx examination, the Veteran reported that the date of onset of her sinus disorder was "for a long time shortly after joining in service."  The diagnosis at that time was history of sinusitis with normal examination.  X-ray of the sinuses contained an impression of aerated paranasal sinuses without air-fluid level.  A CT scan of the head contained an impression of fluid/mucosal thickening within several posterior right mastoid air cells, which can be seen in mastoiditis.  The Board previously determined that the opinion provided in conjunction with the Veteran's claim for a chronic sinus disorder was inadequate; therefore, the opinion will not be discussed as it is of no probative value.  

During a December 2010 VA respiratory system examination, the Veteran reported asthma and/or COPD with onset in December 2007 or January 2008.  She said she started to have cough with mucus and difficulty of breathing and dyspnea on exertion and she was diagnosed with COPD in December 2007 or January 2008.  The Veteran indicated she had been a chronic tobacco smoker for about 30 years and smoked about one half pack of cigarettes a day.  Following a detailed physical examination, the Veteran was diagnosed with COPD in stable condition.  Asthma was a problem associated with the diagnosis.  A chest x-ray contained an impression of no acute cardiopulmonary disease; COPD.  The examiner provided an opinion after reviewing the claims folder and medical records and performing the history and physical examination that COPD was less likely related to active military service as there was no evidence that she was treated for any respiratory condition while in active military service.  It was the examiner's opinion that her COPD was more likely related to her chronic smoking.  This opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The Veteran underwent a VA shoulder and arm conditions DBQ in March 2012, at which time her childhood fracture of the left clavicle was noted and a current diagnosis of bilateral shoulder pain was rendered.  The Veteran reported experiencing shoulder pain while stationed in Iraq related to carrying equipment and without acute injury or medical care.   She reported that soon after discharge, she discussed her shoulder problems with Dr. K.K.B., who did not recommend treatment except exercises.  Other care was given at VA with physical therapy.  Also pertinent, the Veteran reported that she had never had a shoulder dislocation and that the left clavicle fracture existed prior to service as a child with no worsening in service.  Following a detailed physical examination, the VA examiner reported that pain was the appropriate diagnosis as x-ray did not show arthritis, neurological function and vascular status were normal, range of motion was near normal, and there was no joint instability.  The Board previously determined that the opinion provided in conjunction with the March 2012 examination was inadequate; therefore, the opinion will not be discussed as it is of no probative value.  

The Veteran underwent a VA respiratory conditions DBQ in August 2012, at which time diagnoses of asthma and COPD were provided.  The Veteran's claims folder as well as private medical records, to include from Dr. K.K.B., pulmonary consult and clinic notes, and imaging and PFT results were viewed by the examiner.  The examiner reported that the Veteran had a long history of repeated respiratory events dating back to since before she was in service, as noted on enlistment history.  During her military service, she saw her private doctor on multiple occasions and was treated for a variety of upper respiratory problems with diagnoses such as chronic nasal symptoms, sinuses, sinusitis, and cough secondary to cigarettes.  The Veteran's smoking history of up to two packs per day was noted, as was the fact that she had started smoking at the age of 15 and was currently only smoking one half a pack a day.  The Veteran reported that while deployed overseas, she developed worsening respiratory symptoms, to include cough, sputum, shortness of breath, nasal congestion and drainage.  She indicated that she had been diagnosed with asthma/reactive airway disease on top of her COPD, which the examiner noted was a very common situation.  The examiner reported that a December 2010 chest x-ray had been negative and that PFT results from December 2010 were compatible with small airway disease, which was related to the Veteran's COPD.  Following a detailed physical examination, the examiner reported that the primary diagnosis for the Veteran's symptoms was COPD/chronic bronchitis involving the small airways.  The examiner explained that this indicates early disease and no significant impairment.  The examiner reported that this was directly related to the Veteran's tobacco use.  Her constellation and pattern of symptoms are echoed in epidemic proportions throughout the American population as American's smoke too much.  The examiner indicated that if the Veteran continued to smoke, this process would move into her large airways with time and be a significant source of disease and impairment.  The examiner explained that the Veteran's "asthma"/reactive airways is part and parcel of her COPD and is not a new disease process and that the Veteran's increase in symptoms noted prior to leaving her deployment site is due to exacerbation of COPD from cigarette use.  The examiner also reported that allergic rhinitis is mostly a nuisance and is epidemic in northern Oklahoma and is associated with the heat, humidity, mold and pollen, and was aggravated by smoking tobacco.  It was the examiner's opinion that it is less likely than not that the Veteran's respiratory symptoms of COPD and reactive airway disease are related to her military service and much more likely directly related to continued long term cigarette smoking.  It was also the examiner's opinion that it was less likely the Veteran's symptoms of rhinitis, sinusitis, and allergies are due to her military service and more likely that they are due to local environmental factors with any increase in symptoms due to ongoing tobacco use.  This opinion is afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  

A sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx DBQ was also conducted in August 2012, at which time diagnoses of allergic rhinitis and sinusitis were provided.  The Veteran reported a history of allergies, bronchitis, sinusitis and chronic nasal symptoms episodically dating back to before 1996.  She stated that she only had problems on occasion and was treated as needed, and that her symptoms worsened and began in earnest during her deployment to Iraq.  Since then, she noted continuous worsened symptoms with need for full time treatment and medication.  Following a detailed physical examination, it was the examiner's opinion that it is less likely than not that the Veteran's military experience aggravated her upper respiratory symptoms beyond their usual condition and it was more likely that her symptoms were aggravated by her continued smoking.  The examiner reported that it is a well-established fact that tobacco smoke has a detrimental effect on the upper airways and can cause chronic inflammatory changes or aggravate underlying problems.  This opinion is afforded high probative value.  Id.  

The Veteran underwent another shoulder and arm conditions DBQ in August 2012.  Only left shoulder pain was diagnosed at that time.  The Veteran reported left shoulder pain started on deployment to Iraq while lifting and carrying heavy gear.  There was not a single event, but it just started and had continued to the present.  The Veteran reported pain on a daily basis and that she rarely had any symptoms in the right shoulder.  It was the examiner's opinion that it is more likely than not that the Veteran's shoulder symptoms are directly related to her military experience and duty.  

The Board notes at this juncture, as it did in its April 2013 remand, that the August 2012 shoulder and arm conditions DBQ is problematic in the sense that only the Veteran's left shoulder complaints were examined.  The Board also notes that it appears the RO sought an addendum opinion from the VA examiner who had conducted the March 2012 VA examination (rather than the August 2012 VA examiner), because private treatment records dated in November 2007 had not been addressed by the VA examiner, as pointed out by the Board in its July 2012 remand.  In a September 2012 addendum opinion, the March 2012 VA examiner indicates that a November 27, 2007, private treatment record reports "bilateral biceps triceps pain joints/muscles normal," while noting that this is not evidence of a shoulder condition.  Because the VA examiner did not consider a November 18, 2007, record that clearly notes a complaint of right shoulder pain and a diagnosis of arthralgia, the Board determined in its April 2013 remand that another VA examination was needed.  

A shoulder and arm conditions DBQ was conducted in December 2013.  The Board notes that the examiner who performed the examination was the same examiner who had conducted the August 2012 DBQ.  An in-person examination was conducted and the Veteran's claims folder and Virtual VA file were reviewed.  The diagnosis rendered was bilateral shoulder pain.  At the time of this examination, the Veteran repeated the same assertions made during prior examinations, but then reported that her shoulder pain began in January 2006 and that she had developed pain one and one-half years before her last period of active duty service.  The Veteran explained that she was doing the same job as an Air Guard employee working at the armory as she was doing on active duty, but her active duty work requirements were more constant and intense.  The Veteran again noted that she never sought in-service treatment related to her shoulders and that she saw her private doctor after discharge and was treated with physical therapy and medication without much improvement.  Following a detailed history and physical examination, which included review of x-rays taken in March 2012 that were negative, the examiner provided an opinion that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that it was more likely that the Veteran's shoulder condition was present for up to one and one-half years prior to her going on active duty.  The examiner explained that the Veteran's current examination was normal with normal range of motion and no objective findings of discomfort.  The examiner specifically noted that pain was the appropriate diagnosis as x-ray did not show arthritis, neurological function, vascular status, and range of motion were normal, and there was no joint instability.  

The December 2013 VA examiner also failed to provide a specific discussion of the November 2007 private treatment related to the Veteran's shoulders.  The AMC obtained another opinion in January 2014.  The Board notes that the Veteran's claims folder was reviewed by an examiner different from those who had examined the Veteran in the past.  After a very detailed discussion of the Board's April 2013 remand, the VA and private treatment records in the Veteran's paper and electronic files, and the previous VA examination reports specific to the bilateral shoulder, it was the examiner's opinion, in agreement with the August 2012 VA examiner's opinion, but in disagreement with medical opinions of other dates by the prior examiners, "that the Veteran's claimed bilateral shoulder condition, currently diagnosed as bilateral shoulder pain, was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness."  The rationale specifically cited the August 2012 DBQ and September 2012 addendum, the December 2013 DBQ, private treatment records from Dr. K.K.B. dated from November 2005 to November 2008, with specific discussion of the two November 2007 records requested by the Board to be reviewed and discussed, the July 2007 post-deployment health assessment in which no shoulder complaints were made, and negative x-rays of the shoulders dated in March 2012.  The examiner also acknowledged that the Veteran complained of bilateral shoulder pain within six months of active duty deployment, as documented in the private records of Dr. K.K.B., and that she provided a credible history at that time of bilateral shoulder pain after carrying heavy gear and lifting and loading heavy equipment while on active duty, but specifically noted that x-rays were negative and she had full range of motion, consistent with the current diagnosis of bilateral shoulder pain. 

The preponderance of the evidence of record does not support any of the claims for service connection.

Service connection is not warranted for a pulmonary disorder, to include COPD and asthma.  As an initial matter, while the Board acknowledges that the Veteran was treated for a viral upper respiratory infection in April 1993 during her first period of active duty service, the remainder of the Veteran's service treatment records are devoid of reference to, or complaint of, any other respiratory or pulmonary problems, to include COPD and/or asthma.  In addition, while the Board acknowledges the Veteran's competent and credible assertion that she first noticed problems later associated with COPD during her service in Iraq, the only probative evidence of record, namely the opinions provided by December 2010 and August 2012 VA examiners, both link the Veteran's COPD and associated asthma to her chronic smoking.  The Board notes that both examiners acknowledged the competent and credible assertion raised by the Veteran as to when she noticed the onset of symptoms.  In the absence of any probative evidence establishing that the Veteran's COPD and associated asthma were incurred in service, service connection is not warranted and the claim must be denied.  38 C.F.R. § 3.303.  

Service connection is also not warranted for a chronic sinus disorder.  The determinative question as it pertains to this claim is whether the presumption of soundness has been rebutted.  The Board finds that it has not.  

There is no indication of a sinusitis disability on entrance examination for service, though, as noted above, the Veteran reported having had or then having sinusitis at the time of a July 1992 enlistment examination, at which time the examiner noted that she had had sinusitis one time after two years and usually used over the counter drugs.  Although there is no indication that the Veteran had sinusitis at the time of her entry into active duty service, both the in-service and post-service evidence clearly establishes that the Veteran had sinusitis that preexisted her enlistment into military service.  First, although the Veteran has asserted that chronic sinus problems began in 2007 while she was stationed in Iraq, the Veteran testified in February 2010 that she had had problems with her sinuses her whole life, but that they worsened during service in Iraq.  This assertion is corroborated by the July 1992 enlistment examination and by the service treatment records, which show that while the Veteran was treated for sinusitis and complaints of nasal congestion on several occasions prior to her deployment to Iraq, see e.g., April 1993 health record, private treatment records dated September 2002, October 2002 and January 2003, she reported in a July 2007 post-deployment health assessment that runny nose and difficulty breathing had developed during her deployment and she reported in an August 2007 report of medical assessment that she had seen a doctor for sinuses problems since her last medical assessment/physical examination.  Based on the foregoing, most importantly the Veteran's testimony, the Board finds that there is clear and unmistakable evidence that the Veteran had a sinusitis disability which preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The crux of the claim for service connection for sinusitis now falls on whether there is clear and unmistakable evidence that the preexisting disease was not aggravated during service.  As noted above, the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C. § 1153 (West 2002).  The Board acknowledges the Veteran's assertion that her sinus problems worsened as a result of her exposure in Iraq to the fumes from burn pits, and finds this assertion to be both competent and credible.  The only probative opinion, however, is that provided by the August 2012 VA examiner, who opined that it is less likely that the Veteran's military experience aggravated her upper respiratory symptoms beyond their usual condition, and that it was more likely that her continued smoking aggravated them.  

In sum, there is clear and unmistakable evidence that the preexisting sinusitis disorder was not aggravated by service.  Therefore, the Board finds that service connection for sinusitis is not warranted.  

Lastly, service connection is also not warranted for a bilateral shoulder disorder.  As an initial matter, the Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any shoulder problem, and the Veteran candidly acknowledges that she did not seek any treatment related to either shoulder during active duty service.  Moreover, a current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  During the most recent VA examinations, namely those conducted in March 2012, August 2012 and December 2013, the VA examiners have specifically indicated that the only diagnosis that could be rendered is that of bilateral shoulder pain.  The VA examiner who provided the January 2014 opinion also indicated that the Veteran's claimed bilateral shoulder condition was currently diagnosed as bilateral shoulder pain.  Pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, although two VA examiners have provided opinions that link the Veteran's bilateral shoulder pain to service, in the absence of evidence of a current diagnosis involving the bilateral shoulders, service connection is not warranted and the claim must be denied.  See 38 C.F.R. § 3.303.  

The Board acknowledges that the Veteran was diagnosed with right shoulder arthralgia in a November 2007 private treatment record, dated two months after her discharge from her last period of active duty service, and with left shoulder strain when seeking VA treatment in June 2009.  Arthralgia is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  Strain is defined as to over exercise; to use to an extreme and harmful degree.  See Dorland's Illustrated Medical Dictionary 1584 (28th. ed. 1994).  Neither constitutes a diagnosed or identifiable underlying condition for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 282.  And assuming, without deciding, that right shoulder arthralgia and left shoulder strain do constitute shoulder disorders, neither condition has been shown to have been incurred in service as neither the private physician, nor the VA medical provider who rendered care in June 2009, provided an opinion as to their etiology.  

As the preponderance of the evidence is against the claims, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.



ORDER

Service connection for a pulmonary disorder, to include COPD and asthma, is denied. 

Service connection for a chronic sinus disorder is denied. 

Service connection for a bilateral shoulder disorder is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


